Per Curiam.

The issue presented in this case is whether the grant of summary judgment on the basis that plaintiff-appellant, Danner, assumed the risk of her injury was proper. The court of appeals determined that the elements of assumption of the risk were present in this case, see Benjamin v. Deffet Rentals (1981), 66 Ohio St. 2d 86 [20 O.O.3d 71] and Briere v. Lathrop Co. (1970), 22 Ohio St. 2d 166 [51 O.O.2d 232], and that Danner assumed the risk when she voluntarily stepped off the rubber mats onto the floor knowing the floor was wet. Since at the time of that court’s decision assumption of the risk operated as a complete bar, the court of appeals expressly declined to consider the question of whether the hospital owed a duty to Danner.
The court of appeals’ decision was rendered prior to the announcement of Anderson v. Ceccardi (1983), 6 Ohio St. 3d 110. In Anderson, this court did *20away with implied assumption of the risk as a complete bar. “The defense of assumption of risk is merged with the defense of contributory negligence under R.C. 2315.19.” Id., at paragraph one of the syllabus. Thus, the court of appeals’ disposition of the present case is not in accord with Ohio law as it currently exists with regard to assumption of the risk.
Notwithstanding this change, Medical Center Hospital asserts that the judgment in this case can and should be affirmed solely on the basis that the hospital owed no duty in these circumstances. However, to accept the hospital’s invitation to rule on this issue would be decidedly unfair to Danner. Because of the court of appeals’ disposition of the question, Danner was placed in the position of having to appeal an issue to this court without benefit of a ruling or reasons. Such circumstances force her to speculate as to what obstacles, legal or other, need to be overcome in an appeal to this court.
App. R. 12(A) provides that: “* * * All errors assigned and briefed [in the court of appeals] shall be passed upon by the court in writing, stating the reasons for the court’s decision as to each such error.” The court of appeals clearly failed to comply with this rule. This court has previously reversed and remanded cases on the basis of failure to comply with App. R. 12(A). State v. Jennings (1982), 69 Ohio St. 2d 389 [23 O.O.3d 354]; Lumbermen’s Alliance v. American Excelsior Corp. (1973), 33 Ohio St. 2d 37 [62 O.O.2d 373]. For these reasons, this court declines to resolve the question of duty at this time.
Therefore, the judgment of the court of appeals is reversed and the cause is remanded to that court for consideration of the assumption of the risk issue in light of Anderson, supra, and with the express direction that all errors assigned and briefed be passed upon in writing, stating the reasons for the court’s decision.

Judgment reversed and cause remanded.

Celebrezze, C.J., W. Brown, Sweeney, C. Brown and J. P. Celebrezze, JJ., concur.
Locher, J., concurs in judgment only.
Holmes, J., dissents.